Citation Nr: 1801039	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 30 percent for bilateral pes cavus with plantar fasciitis, heel spurs, metatarsalgia, and neuroma.

3.  Entitlement to an increased rating in excess of 20 percent for traumatic arthritis, right ankle with history talus fracture.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to July 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a on appeal from a September 2010 rating decision, in which the RO, inter alia, denied a rating in excess of 30 percent for bilateral pes cavus with plantar fasciitis, heel spurs, metatarsalgia, and neuromas (bilateral foot disability); increased the rating for the for traumatic arthritis, right ankle with history talus fracture (right ankle disability) to 20 percent, effective March 3, 2010; and denied  service connection for PTSD.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013 only addressing the matter of  service connection for PTSD.  However, in January 2014, the RO issued a supplemental statement of the case (SSOC), continuing the denial of all the claims listed on the title page and the Veteran provided testimony during the April 2017 Board hearing concerning the increased rating claims for right ankle, bilateral foot disabilities, and service connection for PTSD.  ).  Under these circumstances, the Board has liberally construed the appeal to encompass tall t matters set forth on the title page.   See 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal


With respect to the characterization of the claim for service connection for an acquired psychiatric disorder, although the Veteran has claimed service connection for PTSD and the RO has characterized the claim accordingly, he Board has expanded the claim to include consideration of other psychiatric diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), as reflected on the title page.

In April 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance to submit additional evidence.  In May 2015, the Veteran submitted additional evidence in support of his acquired psychiatric disability claim.

While the  Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the service connection claim for an acquired psychiatric disorder, , is forth below.  The increased rating claims for right ankle and bilateral foot disabilities are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has current diagnoses of acquired psychiatric disability-specifically, PTSD and a depressive disorder, NOS-and competent lay and probative medical evidence collectively indicate that the Veteran suffered in-service stressors (personal assaults)  to which such disorders are as likely as not medically related.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD and depressive disorder, NOS, are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the favorable disposition of the claim for service connection for acquired psychiatric disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.



Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). The determination as to whether elements are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Baldwin v.. West, 13 Vet. App. 1, 8 (1999).   

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (2012).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

38 C.F.R. § 3.304 (f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Veteran claims that he has an acquired physiatric disorder is due to his military service.  Specifically, he claims that his physiatric disorder is primarily mainly, related to two events that occurred during his military service.  First, he indicates in 1994, while he was stationed in 2nd Battalion 8th in Okinawa, Japan he was in a helicopter accident and witnessed the death of 3 service members.  See, e.g., Veteran's claim dated in March 2010, Veteran's statement dated in September 2010, and VA treatment record dated June 2010.  Second, also occurring sometime in 1994, the Veteran indicates that he was nearly choked to death by another service member.  See Veteran's statement dated in September 2010 and Board hearing transcript dated in April 2017.  He indicated that he reported this incident to his Petty Officer, A. R. Stuart., and then he was transferred to another military duty assignment.  The Veteran also asserts that he has suffered from physiatric symptoms in and since service.  Id. 

The Veteran's service treatment records (STRs) and personnel records show that he served in the 2nd Battalion 8th and in Okinawa Japan in 1994.  See, e.g, STR dated in September 1994. 

May 2010 and January 2013 memorandums made formal findings on a lack of information required to verify stressors in connection to the PTSD claim.  Specifically, the memorandums indicated the information required to corroborate the stressful events described by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

In a September 2010 statement, M.S.R., R.N., indicated that she worked with the Veteran from 2003 through 2007, and during that time the Veteran experienced physiatric symptoms, such as emotional and anger outbursts.  M.S.R., R.N., related the Veteran's physiatric symptoms to his military service. 

Private physiatric treatment reports dated in February 2009, Match 2009, May 2009, and June 2009 include diagnoses such as major depressive disorder, PTSD, and anxiety disorder, NOS.  During these treatment visits, the Veteran reported that during his military service, he witnessed the death of service members.  In the February 2009 physiatric treatment report, J.P. Hutton, M.D., indicated that the Veteran's PTSD symptoms were due to trauma that he experienced during the military.  In the November 2009 private physiatric treatment report, J.P. Hutton, M.D., related the Veteran's PTSD to his military service when he served in Okinawa in 1994.  J.P. Hutton, M.D., noted the Veteran's recurring sleep impairment with nightmares related to his military service.

In a December 2010 statement, R.M.J., PAC-NCCPA, stated that he has worked in the medical field for 13 years and that he has known the Veteran since 2003.  R.M.J., PAC-NCCPA, indicated that the Veteran reported that he witnessed the death of service members in 1994 and that he nearly died himself from another incident.  R.M.J., PAC-NCCPA, opined that the Veteran's PTSD is related to his military service.  R.M.J., PAC-NCCPA, explained that the Veteran has continually suffered from physiatric symptoms.  

In a December 2010 statement, the Veteran's spouse, C.D .Alexander, PH.D., stated that she has known the Veteran since 1991.  The Veteran's spouse indicated that since 1994, the Veteran has continued to experience physiatric symptoms; such has sleep impairment and nightmares related to his military service when he witnessed the death of service members and when he was nearly strangled to death by another service member.  The Veteran's spouse stated that she has witnessed the Veteran's sleep impairment, flashbacks, and nightmares.  The Veteran's spouse indicated that her Ph.D. is in psychology. 

In January 2011, the Veteran was afforded a VA examination.  During this examination, the Veteran reported many in-service events that caused his physiatric disorder, to include when he was stationed in Okinawa, Japan and Korea in 1994 when he witnessed the death of service members due to a helicopter accident and when he was nearly strangled to death by another service member.  The VA examiner diagnosed PTSD and depressive disorder, NOS.  The examiner reviewed the claims file and opined that the Veteran's stressor meets the criteria for PTSD.  The examiner also opined that the Veteran's PTSD is related to his military service, to include as due to a helicopter accident that lead to witnessing the death of service members and strangled by another service member.  Although the examiner did not specifically state that the Veteran's depressive disorder, NOS, was due to his military service, following her opinion, the examiner described the Veteran's history of his PTSD and depressive disorder, NOS, and did not differentiate between the symptoms. 

In an August 2013 statement, A.R. Stuart, stated that he served in the military with the Veteran in 1994.  A.R. Stuart reported that during that time in 1994, the Veteran described that he was nearly strangled death by a former service member.  Furthermore, A.R. Stuart recounted that he saw marks around the Veteran's neck, such as bruises.  A.R. Stuart stated that due to the Veteran's reported incident, A.R. Stuart transferred the Veteran to a different location, because he was fearful of the former service member who strangled him.  

VA treatment records show continuing psychiatric diagnoses, such as depression and anxiety.  See, e.g., VA treatment records dated in February 2015.  

In a May 2017 statement, B. Grosvenor, a former service member who served with the Veteran in January 1995 at a Naval Hospital in Camp Lejeune, stated that the Veteran sought counseling for behavioral issues namely, because his inability to report to duty on time, difficulty concentrating, outburst of anger, and mood disturbances.  Thereafter, B. Grosvenor indicated that the Veteran described that he was nearly strangled to death by a former service member and that he witnessed service members' death due to a helicopter accident.  

In a May 2017 statement, the Veteran reported that he was a physician's assistant for 14 years until 2014.  

First, as to the question of a current disability, the evidence of record shows multiple diagnosed acquired psychiatric disorders-primarily, PTSD and a depressive disorder, NOS.  See, e.g., VA examination report dated in January 2011.  Thus, a current diagnosis is established.

Second, as for the matter of an in-service injury or event, the Veteran has testified and submitted multiple statements asserting that during service he witnessed the death of 3 service members due to a helicopter accident in 1994 while serving in 2nd Battalion 8th at Okinawa, Japan, and that he was nearly strangled to death by a former service member.

The Veteran's service records confirm that he was stationed in 2nd Battalion 8th and in Okinawa, Japan in 1994.

To this end, two letters from former service members, A.R. Stuart and B. Grosvenor, who served with the Veteran, indicated that the Veteran reported the above in-service events during his military service.  Furthermore, A.R. Stuart indicated that he witnessed marks on the Veteran's neck in 1994 and transferred the Veteran to a different location, because he was fearful of the former service member who strangled him.  Moreover, B. Grosvenor indicated that while he was in service with the Veteran, the Veteran experienced behavioral issues and sought counseling due to physiatric symptoms. 

Furthermore, although the AOJ did not undertake action to independently verify any of the Veteran's in-service events, but, instead, issued  formal findings as to a lack of information required to verify stressors, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, evidence of record sufficiently corroborates the occurrence of the Veteran's reported in-service personal assault.  As indicated above, if a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, to include statements from fellow service members and evidence of behavior changes following the claimed assault (including a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).  See 38 C.F.R. § 3.304(f)(5).  Here, the Board has no reason to question the veracity of the aforementioned statements from the Veteran's fellow service members.  The Veteran's fellow service members reported that the Veteran had behavioral issues during service and that the Veteran was transferred to another location because of his personal assault.   Indeed, the January 2011 VA examiner accepted the Veteran's reported in-service stressors.  Additionally, the fact that the Veteran experienced behavioral issues and sought counseling due to physiatric symptoms after the reported strangling further corroborate his claim.  Accordingly, after resolving any doubt in the Veteran's favor, the Board finds that there is credible supporting evidence that the claimed in-service stressor actually occurred.

The Board finds that the Veteran's statements concerning his in-service events are competent and credible, as his multiple written statements and testimony given during the April 2017 Board hearing, which have been consistent throughout the pendency of his appeal.  Furthermore, the Veteran has reported the same in-service events to VA treatment providers, private treatment providers, co-workers, and his spouse.  The Veteran is competent to assert matters within his personal knowledge, such as an event witnessed.  See 38 C.F.R. § 3.159(a)(2) (2017) and Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Board has no specific reason to question the veracity of the Veteran's assertions in this regard.  

Third, the evidence shows multiple opinions that relate the Veteran's physiatric symptoms and his PTSD and diagnosed depressive disorder, NOS, to his military service.  One of these positive opinions includes a January 2011 VA examination report in which the VA examiner reviewed the Veteran's claims file, interviewed him, and provided that the PTSD and depressive disorder, NOS, are related to his military service, to include his in-service stressors.  Furthermore, the remaining positive opinions of record were authored by multiple medical professionals, to include a Ph.D. in psychology, who has known the Veteran since his military service.  Therefore, the Board finds that these opinions are highly probative, as these medical professionals have had first-hand experience of witnessing the Veteran's physiatric symptoms and their opinions were based on the Veteran's symptoms and his military service.   

Given the above opinions, and full consideration of the Veteran's history and assertions, the Board finds that the credible lay and competent opinions collectively stablish that current acquired psychiatric disability-specifically, TSD and a depressive disorder, NOS-are as likely as not medically related to his alleged in-service personal assaults.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Given the evidence noted above, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for acquired physiatric disability-specifically, PTSD and  depressive disorder, NOS-are met. 


ORDER

Service connection for PTSD and  depressive disorder, NOS, is  granted.



REMAND

The Board finds that further AOJ action ion the remaining claims on appeal is warranted, even though such will, regrettably, further delay on an appellate decision on these matters.

With regard to his increased rating claims, during the April 2017 Board hearing, the Veteran reported that he had worsening symptoms of his service-connected bilateral foot disability and right ankle disability since his last VA examinations in June 2011.  

Specifically, as to the right ankle disability, during the April 2017 Board hearing the Veteran reported right ankle instability, daily pain, flare-ups and that he requires a brace.  Moreover, the Veteran indicated that he has continued treatment for his right ankle and that a 2014 MRI report showed a tear in the tendon in the right ankle.  

With regard to his bilateral foot disability, during the April 2017 Board hearing, he stated that he experiences bilateral foot pain, burning sensation.  He stated that he has difficulty with prolonged walking and that he requires orthotics, special inserts.

On a separate matter, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the type of joint testing addressed in section 3.159 and Correia was not accomplished during the Veteran's June 2011 examinations.

Thus, given the above, the Board finds that the medical evidence of record for evaluation of these disabilities is  insufficient.  Hence, a remand is necessary to afford the Veteran new VA examinations to ascertain a more accurate picture of the current severity of the right ankle and bilateral foot disabilities.  See 38 U.S.C.. § 5103A (20124); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Therefore, the AOJ should arrange for the Veteran to undergo VA examinations of the right ankle and feet, each  by an appropriate medical professional.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s) for increased  rating(s).  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any  scheduled examination(s). the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

Prior to accomplishing action responsive to the  above, to ensure that all due process requirements are met, and the record with respect to the remaining claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since February 2016.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of each claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's left knee disability since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo an examination by an appropriate medical professional for evaluation of his service-connected right ankle disability. 

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manage))r, to include a complete copy of this REMAND, must be made available to the designated examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the right ankle, as well and for the left ankle (for comparison purposes), expressed in degrees.  Range of motion should be tested in active motion and passive motion, weight-bearing, and non weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each ankle, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA foot examination by an appropriate medical professional.

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify, and describe the extent, frequency and/or severity, of all current manifestations of the Veteran's service-connected foot disabilities (characterized as bilateral pes cavus with plantar fasciitis, heel spurs, metatarsalgia, and neuroma).
.

The examiner should conduct range of motion testing of each foot,  expressed in degrees.  Range of motion should be tested in active motion and passive motion, weight-bearing, and non weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each foot, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Also, considering all manifestations of the Veteran's feet, the examiner should provide an assessment of the overall disability as mild, moderate, moderately severe, or severe.  The physician should also indicate whether, due to such manifestations, there is actual, or comparable, loss of use of the foot.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating  the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim for increase in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication), and legal authority (to include, for claim, whether staged rating of the disability is appropriate).

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b)(6) (2017).



Department of Veterans Affairs


